933 So. 2d 1243 (2006)
FLORIDA STATE CONSTRUCTORS SERVICE, INC., a Florida Corporation, and Joseph Weinstock, Appellants,
v.
Robert MINER and Miami-Dade County Construction Trades Qualifying Board, Appellees.
No. 3D05-2061.
District Court of Appeal of Florida, Third District.
July 19, 2006.
Kneski & Kneski and Peter Kneski, Miami, for appellants.
Green, Kahn, Piotrowski and Bruce Hornstein, Miami Beach, for appellees.
Before GERSTEN, SHEPHERD, and SUAREZ, JJ.
PER CURIAM.
Affirmed. See Robins v. Fla. Real Estate Comm'n, 162 So. 2d 535, 538 (Fla. 3d DCA 1964).